Citation Nr: 0636721	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  99-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1969 to September 1971.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2004, the issues of entitlement to 
service connection for headaches, entitlement to service 
connection for hypertension, and entitlement to service 
connection for gout were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina for further development and readjudication.  
Following the completion of the requested development, an 
April 2006 rating decision granted the claims of entitlement 
to service connection for gouty arthritis and entitlement to 
service connection for tension headaches.  As this 
represented a complete grant of benefits sought on appeal as 
to those issues, they are no longer in appellate status.  A 
June 2006 supplemental statement of the case, however, 
reflected the continued denial of the claim of entitlement to 
service connection for hypertension.  This issue is now ready 
for appellate review.  


FINDINGS OF FACT

Hypertension was not shown in service, nor was it manifest to 
a compensable degree within one year of service discharge, 
nor does the evidence demonstrate that the currently 
diagnosed hypertension is related to service or a disease or 
injury of service origin.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to be of service onset and is not related 
to, or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hypertension.  He alleges that it has been aggravated by his 
service-connected diabetes mellitus, and that service 
connection should be granted on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this issue has been appropriately 
developed for appellate purposes.  Finally, the Board will 
analyze the veteran's claim.

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

In letters dated in May 2001, March 2002, April 2002, and 
July 2004, the RO notified the veteran of the evidence needed 
to substantiate his claim, and offered to assist him in 
obtaining any relevant evidence, and requested that he submit 
any additional evidence.  This letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the notice 
letters dated in May 2001, March 2002, April 2002, and July 
2004, complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial unfavorable rating 
decision was issued in July 1999, prior to the enactment of 
the VCAA.  In May 2001, March 2002, April 2002, and July 
2004, however, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notices provided to the veteran in May 
2001, March 2002, April 2002, and July 2004, for obvious 
reasons were not furnished to the veteran prior to the 
initial rating action, they were provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, any defect with respect to the timing of the 
notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records, VA medical records, and private treatment records.  
In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  
Here, in response to a specific directive set out in the 
Board's 2004 remand, VA provided a VA medical examination in 
January 2005, and the examiner rendered a considered medical 
opinion regarding the pertinent issue in this matter.  
Although the veteran's representative has argued otherwise, 
the report of the examination looks complete on its face.  A 
review of the claims folder was made, and an examination of 
the veteran was conducted.  A probative opinion was offered 
in direct response to the questions posed by the Board in the 
aforementioned remand, and the rationale for the opinion was 
provided.  There is no indication that additional examination 
is necessary for the fair adjudication of the veteran's 
claim.  38 U.S.C.A. § 5103A.  

The veteran's representative has also taken exception to 
other actions that were taken by the Appeals Management 
Center (AMC) in the development of the veteran's claim.  In 
an October 2006 Brief, the veteran's representative noted 
first that the Board's 2004 remand had directed the AMC "to 
seek to contact the named VA physician ["Dr. Thompson"] in 
the VA hearing transcript from the hearing held in December 
2003."  The representative argued that the AMC did not 
directly contact "Dr. Thompson" as directed in the 2004 
remand, but instead asked the veteran in a July 2004 letter 
to identify the complete name and address of the VA physician 
who the veteran had referenced in the December 2003 hearing.  
The representative claims that the failure of the AMC to 
contact "Dr. Thompson" as explicitly directed by the Board 
constituted a violation of VA's duty to assist the veteran in 
the development of his claim.  The Board disagrees.  

In the December 2004 remand, the Board did direct the AMC 
"to seek to contact" the veteran's VA physician, "Dr. 
Thompson."  A review of the claims folder, including the 
transcript of the December 2003 hearing, however, does not 
provide the exact identity and location of the VA physician 
in question without resort to speculation.  Consequently, in 
compliance with the Board's directives, it was entirely 
reasonable for the AMC to first contact the veteran in an 
effort to obtain the specific information necessary to 
complete the task of contacting that physician.  
Unfortunately, the veteran did not respond to the AMC's 
request.  Without the requested information the AMC could do 
no more.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, 
having failed to assist the AMC in obtaining the evidence in 
question, the veteran cannot now come forward and challenge 
the efforts made by VA to obtain that evidence.  

The veteran has not made the RO, the AMC, or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Upon a review of the claims folder, the Board 
finds that the veteran was notified of the evidence and 
information necessary to substantiate his claim for service 
connection; was notified of the respective responsibilities 
of VA and himself as it pertained to who was responsible for 
obtaining such evidence; and also was notified to submit all 
relevant evidence he had to the RO.  Additionally, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Thus, all obtainable evidence identified by the veteran was 
obtained and associated with the claims file, and neither he 
nor his representative has identified any other pertinent 
evidence, not already of record or previously sought, which 
would need to be obtained for a fair disposition of this 
appeal.  Thus, for these reasons, any failure in the timing 
or language of duty-to-assist notice by the RO discussed 
above constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  That is, since the 
claim for service connection is being denied, no effective 
date or disability rating will be assigned, so there can be 
no possibility of any prejudice to the veteran.

Analysis

The veteran alleges that his service-connected diabetes 
mellitus aggravates his hypertension and that service 
connection for hypertension should be granted accordingly.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2006).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2006).  Service connection for hypertension may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The veteran's service medical records show no evidence of 
hypertension in service.  There are no medical records 
available for the first post-service year.  The earliest 
post-service treatment records are dated in 1983.  The first 
evidence of post-service hypertension is a February1991 
private medical treatment note which documents the evaluation 
of the veteran for high blood pressure, with no suggestion of 
a direct link to service.

Thus, for the veteran to be successful in his claim, the 
evidence must either show that it is at least as likely as 
not that hypertension is related to a disease or injury that 
occurred in service, or that it is at least as likely as not 
that hypertension is proximately due to, the result of, or 
aggravated by, any of the veteran's service-connected 
disorders.  As noted above, the veteran has alleged that his 
hypertension is aggravated by his service-connected diabetes 
mellitus.  The veteran's other service-connected 
disabilities, include post-traumatic stress disorder, 
headaches, gouty arthritis, diabetic peripheral neuropathy, 
and erectile dysfunction.  If the preponderance of the 
evidence shows otherwise as to the claimed disorder, the 
veteran's claim must be denied.  

The Board has reviewed all of the evidence of record, and 
finds that the preponderance of that evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension on any basis.  

The veteran himself has theorized that his hypertension is 
etiologically related on a secondary basis to his service-
connected diabetes mellitus.  Although the veteran earnestly 
believes the foregoing theory of etiology to be true, even an 
educated guess requires some competent evidentiary foundation 
to place the possibility of causation in equipoise with mere 
coincidence.  38 U.S.C.A. § 5107(a).  More specifically, with 
respect to any medical conjectures that could be made on his 
part, the veteran has not been shown to possess the medical 
background required to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

The claims file contains no evidence in the category of 
supporting medical authority that is supportive of the 
veteran's claim for service connection for hypertension.  As 
noted above, the veteran had alleged that there was such an 
opinion, but did not respond to a request for assistance made 
by the AMC in their efforts to obtain such evidence.  On the 
other hand, the medical evidence against the veteran's claim 
consists of the report of the January 2005 VA examination 
that was scheduled and conducted for the expressed purpose of 
determining whether a relationship could be established 
between the hypertension disorder at issue and his service-
connected diabetes mellitus.  

In the report of the January 2005 VA examination, the 
examiner stated that the veteran's claims file had been 
reviewed.  The examiner noted the veteran's prior blood 
pressure measurements in the record.  Following physical 
examination, which included blood pressure readings of 
191/85, 191/85, and 185/82, the examiner provided diagnoses.  
In the diagnoses, the examiner noted that the veteran's 
diabetes mellitus had been diagnosed 5 years prior, and that 
the veteran had hypertension for more than 15 years.  The VA 
examiner then noted that the veteran's blood pressure had 
remained controlled over the past five years, and was in fact 
lower in June 2004 than it was in July 1999.  The examiner 
then stated that there was no indication in the medical 
records that the veteran's hypertension had been aggravated 
by his diabetes mellitus.  The examiner concluded that it is 
less likely than not that the veteran's hypertension has been 
aggravated by diabetes mellitus.  

In summary, the medical evidence against the veteran's claim 
is substantially and conclusively greater than the evidence 
supporting that claim.  Critically, hypertension was not 
shown in service nor was it in evidence until almost 20 years 
following the veteran's separation from service.  With 
respect to the veteran's claim that his hypertension is 
related by way of aggravation to his service-connected 
diabetes mellitus, as noted above, the claims file contains 
no evidence in the category of supporting medical authority 
that is supportive of this claim.  On the other hand, the VA 
examination described above was conducted for the express 
purpose of establishing whether there was such a 
relationship, and concluded that there was not.  The examiner 
provided reasons and bases for the conclusion reached with 
reference to the veteran's pertinent medical history and 
recognition of the veteran's service-connected diabetes 
mellitus.  Further, the opinion was based upon a review of 
the medical record and the examination of the veteran.  As 
such, the report of the January 2005 VA examination is deemed 
highly probative to the question of etiology.  

In conclusion, the preponderance of the evidence fails to 
document that the veteran's hypertension is proximately due 
to or the result of a service-connected disease or injury; or 
that this disorder has been aggravated by any disease of 
service origin, including diabetes mellitus.  38 C.F.R. 
§§ 3.303, 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The veteran's claim must 
be denied.  


ORDER

Entitlement to service connection for hypertension is denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


